Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karina Calliste, 3 November 2021.
The application has been amended as follows:
1. (Currently Amended) A control method for controlling a vehicle using an agent module that includes a processor which outputs a dialogue 
	activating the agent module through a predetermined input;
	generating a first dialogue with the occupant through an activated voice input
unit;
	maintaining the first dialogue in a temporary stored state for a preset period of time; [[and]]
	loading the first dialogue in the temporary stored state when a call command for the first dialogue is recognized, and generating a second dialogue when the call command for the first dialogue is recognized after elapse of the preset period of time;
in a case where the first dialogue is to be loaded, determining a travel mode when the first dialogue is generated;
determining a current travel mode; 
in a case where a travel mode corresponding to a generation time of the first dialogue matches the current travel mode, loading the first dialogue;
when a request to load a dialogue generated in a travel mode of a level equal to or higher than a second travel mode is received while the vehicle is controlled in a first travel mode, restricting loading of the requested dialogue; and
	controlling transition of the travel mode of the vehicle to the level equal to or higher than the second travel mode,
	wherein the vehicle is capable of being controlled in any one travel mode from the following: the first travel mode in which the vehicle is manually controlled by the occupant, the second travel mode in which the vehicle is controlled in a partially autonomous traveling state, and a third travel mode in which the vehicle is capable of maintaining an autonomous traveling state without manipulation of the occupant.	
2. (Original) The control method of claim 1, wherein the generating of the first dialogue is performed for a first period of time.
3. (Original) The control method of claim 2, wherein the preset period of time is defined as a second period of time which comes after the first period of time, and which is longer than the first period of time.

5. (Original) The control method of claim 1, wherein the preset period of time is variably adjusted according to an event that occurs while the first dialogue is generated.
6. (Original) The control method of claim 5, wherein when it is determined through a camera in the vehicle that communication between the occupant and the agent module is temporarily interrupted while the first dialogue is generated, the preset period of time is controlled to extend by a period of time for which the communication is interrupted.
7. (Currently Amended) The control method of claim 5, further comprising: displaying at least one content related to at least one of the following: the input speaking of the occupant and the response of the agent module, which form the first dialogue,
	wherein, while the first dialogue is generated, a gaze of the occupant is monitored through a camera in the vehicle, and, when it is determined that the occupant has been gazing at a specific content for a predetermined period of time, the preset period of time is controlled to extend.
8. (Currently Amended) The control method of claim 5, further comprising displaying a content related to at least one of the following: the input speaking of the occupant and the response of the agent module, which form the first dialogue,

9. (Original) The control method of claim 5,
	wherein the event comprises an event of receiving a call, and
	wherein when the agent module automatically responds to the received call, the preset period of time is controlled to extend by a period of time for which an automatic response operation is performed by the agent module.
	10. (Original) The control method of claim 1, further comprising, when no call command for the first dialogue has been recognized for the preset period of time, storing, in a memory, the first dialogue maintained in the temporary stored state.
11. (Original) The control method of claim 1, wherein the first dialogue comprises at least one of the following: a time point when the occupant speaks, location information of the vehicle, route information, a destination, a start location, a waypoint, speaking content of the occupant, and response content of the agent module.
12. (Currently Amended) The control method of claim 1, further comprising:
	receiving [[a]] the input speaking of the occupant through the voice input unit while the first dialogue is temporarily stored and the agent module is deactivated within the preset period of time; and
	when any one information item contained in the first dialogue is contained in the speaking of the occupant, reactivating the agent module.
13. (Currently Amended) The control method of claim 12, further comprising:
the input speaking of the occupant through the voice input unit;
	when any one information item in information contained in the first dialogue is selected through the input speaking of the occupant, re-activating the first dialogue; and
	when there is no matching information item between the input speaking of the occupant and the information contained in the first dialogue, generating a third dialogue.
14. (Currently Amended) The control method of claim 13, further comprising: when the information contained in the first dialogue comprises at least one topic capable of being classified as a category and the input speaking of the occupant is recognized as selecting any one subject among [[the]] at least one subject, constructing a context dialogue so that conversation with the occupant about the selected topic resumes subsequent to a time point stored right before the first dialogue is re-activated.
15. (Original) The control method of claim 1, further comprising:
	displaying, on a display, a plurality of stored dialogues generated by the agent module; and
	when any one of the plurality of dialogues is selected through the input speaking of the occupant, re-activating the selected dialogue.
16-17. (Cancelled)
18. (Currently Amended) The control method of claim [[17]]1, further comprising:
	when a predetermined period of time has elapsed after the transition of the travel mode is guided, transitioning the travel mode to the second mode; and

19. (Currently Amended) The control method of claim 1, wherein the generating of the second dialogue comprises generating the second dialogue when the first dialogue does not exist in pre-stored dialogues after [[a]] the call command for the first dialogue is received.
20. (Original) The control method of claim 2, further comprising deactivating the voice input unit when the first period of time elapses.
ALLOWABLE SUBJECT MATTER
Claims 1-15, and 18-20 are pending and allowed.  Claims 1, 7-8, 12-14, and 18-19 are currently amended.  Claims 16-17 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Tzirkel-Hancock et al.. US 2017/0221480 (A1) teaches methods and systems for processing speech for a vehicle having at least one autonomous vehicle system. In one embodiment, a method includes: receiving, by a processor, context data generated by an autonomous vehicle system; receiving, by a processor, a speech utterance from a user interacting with the vehicle; processing, by a processor, the speech utterance based on the context data; and selectively communicating, by a processor, at least one of a dialog prompt to the user and a control action to the autonomous vehicle system based on the context data.
In regarding to independent claim 1, Tzirkel-Hancock taken either individually or in combination with other prior art of record fails to teach or render obvious a control method controlling a vehicle comprising in a case where the first dialogue is to be loaded, determining a travel mode when the first dialogue is generated; determining a current travel mode; in a case where a travel mode corresponding to a generation time of the first dialogue matches the current travel mode, loading the first dialogue; when a request to load a dialogue generated in a travel mode of a level equal to or higher than a second travel mode is received while the vehicle is controlled in a first travel mode, restricting loading of the requested dialogue; and controlling transition of the travel mode of the vehicle to the level equal to or higher than the second travel mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667